Citation Nr: 0428865	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  96-48 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
chondromalacia patella.  

2.  Entitlement to service connection for a calcified 
granuloma of the upper left lobe.  

3.  Entitlement to service connection for hypoglycemia.  

4.  Evaluation of migraine headaches, with aura, currently 
rated as 30 percent disabling.  

5.  Evaluation of mechanical low back syndrome, currently 
rated as 20 percent disabling.  

6.  Evaluation of irritable bowel syndrome with reflux, 
currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The service department has certified that the appellant had 
active service from March 21, 1978 to March 20, 1982 and from 
March 15, 1982 to December 31, 1989.  

The Board notes there appears to be a conflict between the 
service dates for the first period of service certified by 
the service department and the dates shown in other reliable 
documents of record.  Based on a review of the entire record, 
to include the Army National Guard Annual statement, 
reflecting the first period of service was from March 1978 to 
March 1981, it appears that the March 1982 date may have been 
a typographical error.  Regardless, whether the correct date 
of separation for the first period of service is March 1981 
or March 1982, the result is the same.  Stated differently, 
even assuming the first period of service ended in 1982 
rather than 1981, such does not change the outcome in this 
decision, and thus, would be harmless error.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision, dated in January 1996, the agency of 
original jurisdiction (AOJ) granted service connection for 
headaches and assigned a 0 percent evaluation.  In a June 
2004 rating decision, the AOJ assigned a 30 percent 
evaluation for migraine headaches with aura.  Since the 
increase to 30 percent did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In addition, in the June 2004 rating decision, the AOJ 
granted service connection for mechanical low back syndrome 
and irritable bowel syndrome with reflux.  In correspondence 
received in August 2004, the appellant expressed disagreement 
with the 20 percent evaluation assigned for mechanical low 
back syndrome and with the 0 percent evaluation assigned for 
irritable bowel syndrome with reflux.  The AOJ has not issued 
a statement of the case in regard to the evaluations of 
mechanical low back syndrome and irritable bowel syndrome 
with reflux.  

This case has previously come before the Board.  In May 1998, 
the Board remanded the case to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that the appeal in regard to the evaluation 
of mechanical low back syndrome and the evaluation of 
irritable bowel syndrome with reflux is remanded to the 
agency of AOJ via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.  


FINDINGS OF FACT

1.  The service department's line of duty determination 
attributing a right knee disorder to service is not patently 
inconsistent with the laws administered by VA and is binding.  

2.  Right knee chondromalacia patella is attributable to 
service.  

3.  A disability due to a disease or injury  manifested by a 
calcified granuloma of the upper lobe of the lung is not 
shown.  

4.  Chronic hypoglycemia was not manifest in service.  
Chronic disability manifested by hypoglycemia is not shown.  

5.  Migraine headaches with aura are occasionally 
prostrating.  


CONCLUSIONS OF LAW

1.  Right knee chondromalacia was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.303 
(2004).

2.  A disorder manifested by a calcified granuloma of upper 
lobe of the left lung was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  Chronic hypoglycemia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches with aura have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The AOJ issued a VCAA letter in July 2003.  In June 2004, a 
supplemental statement of the case was issued.  This 
constitutes proper subsequent process.  See
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the appellant was notified in the January 
1996, December 1996, and June 2004 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the April 1996 and January 2003 
statement of the case and the June 2004 supplemental 
statement of the case.  The Board concludes that the 
discussions in the January 1996, December 1996, and June 2004 
rating decisions and in the statements and supplemental 
statement of the case, which were all sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claims.  In the May 1998 Board remand, the 
appellant was invited to submit additional evidence.  By 
letter dated in July 2003 he was advised of the evidence he 
needed to submit to substantiate his claims, VA's duty to 
notify him about his claims, VA's duty to assist in obtaining 
evidence for his claims, what the evidence must show to 
substantiate his claims, what information or evidence was 
needed from him, what he could do to help with his claims, 
and what VA had done to help with his claims.  By letter 
dated in August 2004, he was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  The Board notes that the 
AOJ has made numerous attempts to obtain the service records.  
The Board also notes that in August 2004, the appellant's 
representative stated that the appellant had nothing further 
to add to the record.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant.  



Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In the line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrant a 30 percent rating.  Migraines 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrant a 10 percent rating.  
Migraines with less frequent attacks warrant a noncompensable 
rating.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

Factual Background

A February 1986 report of examination shows that the lungs 
and chest, lower extremities, and endocrine system were 
normal.  Sugar was noted to be normal.  His lower extremities 
were assigned a profile of "1."  On the accompanying 
medical history, he denied having or having had a trick or 
locked knee, arthritis, tuberculosis, sugar or albumin in the 
urine, and periods of unconsciousness.  

In December 1986, the lungs were noted to be clear.  
Laboratory testing in May 1987 showed glucose was normal.  

In May 1988, the lungs were noted to be clear to auscultation 
and percussion.  Records of treatment, dated in September 
1988, reflect complaints of right antero lateral chest pain.  
The appellant was noted to have sustained blunt trauma to the 
right side of the chest in a fall from a tree.  The 
assessment was bruising of chest wall.  

A January 1991 periodic examination report reflects the lower 
extremities, endocrine system, and lungs and chest were 
normal.  Sugar was "negative."  His lower extremities were 
assigned a profile of "1."  

Cigna records of treatment, dated in February 1991, note the 
appellant's complaint of right knee pain with running for the 
previous week.  He denied any particular injury to the knee.  
The assessment was right knee strain/sprain, with synovitis 
and effusion.  Another February 1991 record notes the 
appellant's reported history of "seizure-hypoglycemia" in 
1980.  

A March 1991 record from the Florida Knee Center notes the 
appellant ran 15 to 20 miles per week.  He stated that for 
the previous month, he had had pain or difficulty in his 
right knee with swelling, posteriorly.  The impression was 
patella femoral pain syndrome and hamstring tendon strain.  
In September 1991, he underwent a lateral retinacular 
release.  The impression of x-ray examination in May 1993 was 
noted to be early patellofemoral arthritis.  The examiner 
added that, in retrospect, the appellant's patella femoral 
pain syndrome was actually patellofemoral arthritis.  

A July 1993 DD Form 689 notes right knee pain and swelling 
from an injury in the line of duty.  A September 1993 DA Form 
2173, Statement of Medical Examination and Duty Status, 
reflects the appellant sustained an injury and pain in the 
knees on the jogging course.  The examiner noted that the 
appellant was on "AT" when he voiced complaints of a flare 
up from a previous active duty injury.  The record notes the 
appellant was on active duty and that the injury was 
considered to have been incurred in the line of duty.  In 
October 1993, the assessment was knee strain.  

An October 1993 DD Form 261, Report of Investigation, notes 
the appellant sustained an injury to his knees and back while 
doing exercises on a fitness trail.  The diagnoses were 
lumbar strain and knee strain.  The record notes the injuries 
were sustained in the line of duty.  

A January 1994 "MEMORANDUM FOR COMMANDER" reflects the 
National Guard Bureau's findings in regard to lumbar strain 
and knee strain.  The memo states that such were in the line 
of duty, existed prior to service, and were aggravated by 
service.  

Records of treatment, dated in September 1994, note a history 
of a right knee bruise sustained in a motor vehicle accident 
in 1985 during service in the National Guard.  Patella 
femoral pain syndrome was noted to have been diagnosed in 
1991.  The assessments included patella femoral 
chondromalacia on the right.  

A June 1995 quadrennial examination report for the Army 
National Guard shows that the lower extremities, endocrine 
system, and lungs and chest were normal.  Sugar was 
"negative."  The appellant indicated that he had had 
hypoglycemia during service in about 1979 or 1980.  His lower 
extremities were assigned a profile of "2."  On the 
accompanying medical history, he indicated that he 
occasionally wore a knee brace, and denied having or having 
had sugar or albumin in the urine.  He indicated that he had 
or had had a trick or locked knee and arthritis.  

On VA examination in September 1995, the lungs were clear to 
auscultation.  Laboratory testing was noted to be normal.  

On VA examination in October 1995, the examiner noted that 
the appellant was employed on a full-time basis.  The 
appellant complained of right knee pain since 1983.  The 
diagnoses were degenerative joint disease, patellofemoral 
joint, right knee and status post arthroscopy.  

On VA x-ray examination of the chest in October 1995, the 
impression was a 6-mm nodular density on the lateral 
projection only, overlying the retrosternal clear space.  The 
examiner stated that it was within the lung parenchyma and 
might be vascular in nature.  The impression on CT (computed 
tomography) scan of the thorax in November 1995 was solitary 
calcified granuloma in the anterior segment of the left upper 
lobe.  

A February 1996 Medical Board report notes the appellant had 
approximately three years active duty service, nine years of 
active Guard, and six years of service in the National Guard.  
The report states, in pertinent part, the following:

This is a 36-year-old active duty 
soldier with a long history of bilateral 
knee pain, right worse than left by 
history, for the last ten years.  He 
also complains of low back pain for 
seven years' time.  Initially he was in 
a motor vehicle accident in 1985.  He 
states his knees hit the dash of the 
vehicle.  He was seen that same day at a 
Coast Air Station by a physician who 
told him he had contusions of both 
knees.  He continued to have persistent 
knee pain with "giving out" episodes.  
He was treated conservatively with 
physical therapy, temporary profiles, 
and nonsteroidal anti-inflammatory 
medications without any resolve of his 
chief complaint of pain of the knees.  
Finally, in May 1993, he had an 
arthroscopy at the Florida Knee and 
Orthopedic Center which showed he had 
early patello-femoral arthritis.  Again, 
he was advised to be treated on a 
conservative note, i.e.[,] physical 
therapy, nonsteroidal anti-
inflammatories, and temporary profiles.  
He continued to have difficulty with his 
knees, and finally in 1993 he was given 
a P3 profile for alternate PT tests.  It 
should be noted that he has not taken an 
Armed Forces PT test since 1990.  

The diagnosis was moderate degenerative joint 
disease, both knees, right greater than left, 
service connected.  Approximate date of origin was 
noted to be 1985, and that it did not exist prior 
to service.  He was referred to the Physical 
Evaluation Board.  

In an April 1996 notice of disagreement, the appellant stated 
that during service in 1978, he tested positive for 
tuberculosis.  He asserted that a post-service calcified 


granuloma of the upper left lobe was a result of a tissue 
injury from exposure to tuberculosis.  He further stated that 
in 1979, he suffered blood sugar shock, which rendered him 
unconscious.  He stated that a glucose tolerance test at that 
time showed hypoglycemia.  

A July 1997 VA outpatient treatment record reflects an 
assessment of headaches.  The appellant related that, at 
times, headaches lasted for 45 days, followed by a three-
month, pain-free period.  

An August 1997 Medical Board Addendum reflects that the 
appellant did not meet the standards of Paragraph 3-29, 
Chapter 3, AR 40-501, 13e (severe chondromalacia).  He was 
referred to a Physical Evaluation Board.  

A report of a Physical Evaluation Board, dated in September 
1997, states that bilateral knee pain was secondary to 
degenerative joint disease and mechanical low back pain.  The 
report reflects that degenerative joint disease of the knees 
was incurred or aggravated while the appellant was entitled 
to basic pay, was incurred or aggravated in the line of the 
duty, and was the proximate result of performing duty.  

An October 1997 VA outpatient treatment record notes the 
appellant's complaint of dizzy spells.  The report notes that 
the spells were not associated with anything in particular.  
The examiner noted the appellant's reported history of 
hypoglycemia.  The assessment was dizzy spells, "could be 
hypoglycemic but we will [rule out] Arrhythmia."  

On VA examination in May 2004, the examiner noted the 
appellant's reported history of having injured his right knee 
during service in a motor vehicle accident, and again while 
running.  The report notes that he was employed in a 
managerial position and was able to do his activities of work 
without any problem.  The assessment was chondromalacia 
patella of the right knee.  

Analysis
Right Knee

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in the line of 
duty in active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a).  A service 
department finding that an injury occurred in the line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of the laws administered by VA.  38 
C.F.R. § 3.1(m) (2004); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 28 (1993)

The Board finds that service connection for chondromalacia 
patella of the right knee is warranted.  The service 
department's line of duty determination that a right knee 
disorder was incurred in and/or aggravated by service is not 
patently inconsistent with a finding of service connection.  
The records reflect the appellant's consistent report of 
having sustained a knee injury in a motor vehicle accident 
during service in 1985.  The February 1996 Medical Board 
notes that degenerative joint disease had on onset in 
approximately 1985.  Both the February 1996 Medical Board 
report and the September 1997 Physical Board report 
specifically determined that a right knee disorder was 
incurred during service.  

The May 2004 VA examination report reflects chondromalacia 
patella of the right knee.  The service department line of 
duty determination that degenerative joint disease of the 
right knee had an onset in service is not patently 
inconsistent with the laws administered by VA, and binding.  
Consequently, the benefits sought on appeal are granted.  

Calcified Granuloma of the Upper Left Lung

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Essentially, the appellant 
asserts that an upper left lung calcified granuloma is a 
result of exposure to tuberculosis during service.  

The Board finds that service connection for a disorder 
manifested by calcified granuloma of the left upper lobe is 
not warranted.  Service medical records are negative for 
findings of calcified granuloma on the upper left lobe and a 
disorder manifested by a calcified granuloma on the upper 
left lobe.  The Board notes that service medical records are 
also negative for reference to tuberculosis exposure.  
Regardless, while a calcified granuloma of the upper left 
lobe was diagnosed on VA examination in November 1995, there 
is no competent evidence linking any disorder manifested by a 
calcified granuloma of the upper left lobe to service.  The 
Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and he is 
not competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

At this time, there is no evidence of a disease process and 
no competent evidence that the granuloma results in any 
impairment (disability).  Absent a current disability, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

Hypoglycemia

Initially, the Board notes that in the May 1998 Board remand, 
the AOJ was instructed to support the conclusion that 
hypoglycemia was a laboratory finding only.  In the June 2004 
supplemental statement of the case, there is no assertion of 
such.  The AOJ's conclusion was based on a finding that there 
was no evidence of hypoglycemia during service or within the 
initial post-service year.  

In order to establish service connection, the evidence must 
show a disease or injury resulting in current disability was 
incurred in the active military service.  The appellant 
asserts that he was diagnosed with hypoglycemia during 
service between 1978 and 1981 following a "blood sugar 
shock" that rendered him unconscious.  Initially, the Board 
notes the appellant specifically denied periods of 
unconsciousness in February 1996.  Next, service medical 
records are negative for a complaint, finding, or diagnosis 
of hypoglycemia.  The Board notes that in response to the 
AOJ's July 1999 request for records of treatment, the 
National Personnel Records Center (NPRC) stated that the 
records were unavailable.  The negative service medical 
records tend to prove that even if the allegations of 
hypoglycemia during service were substantiated, it was not a 
chronic disease or a chronic disability.  

As noted above, while the appellant is not competent to 
diagnose hypoglycemia or relate such to service, he is 
competent to report his symptoms.  The Board has given 
probative weight to his statements.  The fact remains, 
however, that even accepting that hypoglycemia happened in 
service, there is no evidence that hypoglycemia is a chronic 
disease and no evidence that he had any manifestations of 
hypoglycemia since the alleged first episode in service 
between 1978 and 1981.  The Board notes that a June 1995 
report of examination reflects that his sugar was negative 
and his endocrine system normal.  

To the extent that examiners have noted a reported history of 
hypoglycemia, the information is based on a history reported 
by the appellant and merely recorded by the examiner and it 
is not enhanced medical information.  Such information is not 
competent medical evidence that the appellant has chronic 
hypoglycemia or a disease manifested by hypoglycemia.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  

II.  Evaluation

Factual Background

On VA examination in October 1995, the appellant complained 
of cluster headaches.  He stated he had headaches daily for 
two to four weeks, followed by a three-month reprieve.  The 
examiner opined that the headaches appeared to be cluster 
type in that they occurred daily for two to four weeks, 
followed by a three-month reprieve.  

In a notice of disagreement, received in April 1996, the 
appellant stated that he had headaches at least three to four 
times per week.  He stated that he consistently got headaches 
at least once per month.  He added that in order to get 
relief, he had to lay down in complete darkness, and on 
several occasions, had had to leave work.  

In his substantive appeal, VA Form 9, received in December 
1996, the appellant stated that he had headaches three to 
four times per week.  He added that, for the previous two 
years, he had had a prostrating attack at least once per 
month.

On VA examination in May 2004, the examiner stated that the 
C-file had been reviewed.  The appellant complained of 
headaches occurring about twice monthly.  The appellant noted 
that the headaches began in the left eye and were preceded by 
an aura of scintillating scotomata, followed by a pounding 
headache, which preceded posteriorly.  Nausea, phonophobia 
and photophobia, together with nasal congestion were noted.  
The appellant stated that on one occasion, he had to stop 
working and go home.  The diagnosis was migraine headache 
with aura, occasionally prostrating.  

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for migraine headaches.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Board notes that the AOJ has assigned a 30 percent 
evaluation for the entire appeal period.  Thus, the issue is 
whether an evaluation in excess of 30 percent is warranted at 
any time during the appeal period.  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.  

The appellant's migraine headaches are currently evaluated as 
30 percent disabling under Diagnostic Code 8100, for migraine 
headaches with characteristic prostrating attacks occurring 
an average of once a month over the last several months.  In 
order to warrant a higher evaluation there must be migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).

In this case, a higher evaluation is not warranted.  The 
nature of the appellant's headaches includes pain, nausea, 
photophobia, and phonophobia, and the appellant has stated 
that he confines himself to a dark room with an episode.  
Based on the entire record, the evidence is consistent with 
prostrating attacks.  The evidence, however, does not show 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

On VA examination in October 1995, migraine headaches were 
noted to occur once per month.  In April 1996, the appellant 
stated he had headaches once per month.  In December 1996, he 
stated he had prostrating attacks of headaches once per 
month.  This evidence is consistent with a 30 percent 
evaluation.  There is no evidence of very frequent completely 
prostrating and prolonged attack productive of severe 
economic inadaptability to warrant a 50 percent evaluation.  
The May 2004 VA examiner specifically stated that migraine 
headache, with aura, was occasionally prostrating.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence.  Espiritu, supra.  The 
Board finds the opinion of the VA examiner to the effect that 
migraine headaches are occasionally prostrating to be more 
probative of the degree of impairment.  The Board notes that 
in 1995, the appellant stated that reprieves from migraine 
lasted for three months.  In addition, while the appellant 
has stated that he had to occasionally stop working due to 
headache, the evidence does not support a finding that 
migraine headaches are productive of economic inadaptability.  
The evidence shows that the appellant was employed on a full-
time basis, and even at the height of his episodes of 
migraine headache, characteristic prostrating attacks had, at 
best, a minimal impact on economic inadaptability.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Extraschedular Consideration

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence fails to show 
that migraine headaches have in the past caused marked 
interference with his employment, or that such have in the 
past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  As noted the appellant was employed full 
time.  While the appellant has stated that he had to leave 
work on occasion due to migraine headache, such does not 
constitute marked interference with employment.  


ORDER

Service connection for right knee chondromalacia patella is 
granted.

Service connection for a calcified granuloma of the upper 
left lung is denied.  Service connection for hypoglycemia is 
denied.  An evaluation in excess of 30 percent for migraine 
headaches is denied.  


REMAND

By rating decision dated in June 2004, the AOJ granted 
service connection for mechanical low back syndrome and 
assigned a 30 percent evaluation, and granted service 
connection for irritable bowel syndrome with reflux and 
assigned a noncompensable evaluation.  In August 2004, the 
appellant expressed disagreement with the 20 percent 
evaluation assigned for mechanical low back syndrome and the 
0 percent evaluation assigned for irritable bowel syndrome 
with reflux.  The AOJ has not issued a statement of the case 
in response to the notice of disagreement, and these issues 
must be remanded to the AOJ for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105(West 1991); see 
Manlincon v. West, 12 Vet. App. 238 (1999).  To ensure that 
VA has met its duty to assist the appellant in developing the 
facts pertinent to the claims and to ensure full compliance 
with due process requirements, these issues are REMANDED to 
the AOJ for the following development:

1.  The AOJ should issue a statement of 
the case on the issue of the evaluation of 
mechanical low back syndrome and irritable 
bowel syndrome with reflux.  

2.  The appellant is advised that if there 
is evidence in support of the claims, he 
must submit the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.   The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



